Exhibit 10.23 Baxter International Inc. and Subsidiaries Deferred Compensation Plan (Amended and restated effective January1, 2015) TABLE OF CONTENTS Article I— PURPOSE, EFFECTIVE DATE, EMPLOYER 1 Purpose1 Effective Date1 Employer1 Spin-Off of Baxalta Incorporated1 Article II— DEFINITIONS 3 Accounts3 Administrative Committee3 Beneficiary3 Bonus3 Bonus Deferral3 Code3 Compensation3 Compensation Committee3 Deferral Election Form4 Distribution Election Form4 Eligible Employee4 Employer4 Employer Non-Matching Contribution5 Excess Matching Contribution5 Matching Contribution5 Participant5 Pay Deferral Contribution5 Plan Year5 Section409A5 Termination of Employment5 Unforeseeable Emergency6 Vesting7 Article III— ELIGIBILITY FOR CONTRIBUTIONS AND DEFERRALS 8 Excess Matching Contributions8 Bonus Deferral Elections8 Pay Deferral Elections9 Somatogen Acquisition Deferral Election9 Discretionary Contributions10 Employer Non-Matching Contribution10 Contributions Following Military Service10 Mid-Year Deferral Elections10 Gambro Plans10 Article IV— CREDITING OF ACCOUNTS 12 Crediting of Accounts12 Earnings12 Account Statements13 i Vesting13 Article V— DISTRIBUTION OF BENEFITS 14 Distribution of Benefits14 Distribution14 Effect of Payment17 Taxation of Plan Benefits17 Withholding and Payroll Taxes17 Distribution Due to Unforeseeable Emergency17 Distribution Due to Inclusion in Taxable Income18 Distribution of De Minimis Amounts18 Correction of Errors18 Article VI— BENEFICIARY DESIGNATION 19 Beneficiary Designation19 Amendments to Beneficiary Designation19 No Beneficiary Designation19 Form of Payment to Beneficiary19 Article VII— ADMINISTRATION 20 Administrative Committee20 Administrative Committee Powers20 Effect of Administrative Committee Decisions21 Claims Procedure21 Action by Administrative Committee22 Indemnity22 Article VIII— AMENDMENT AND TERMINATION OF PLAN 23 Amendment23 Right to Terminate24 Payment at Termination24 Article IX— MISCELLANEOUS 25 Unfunded Plan25 Unsecured General Creditor25 Nonassignability25 Not a Contract of Employment26 Protective Provisions26 Governing Law26 Severability26 Notice26 Successors26 Action by Baxter27 Effect on Benefit Plans27 Participant Litigation27 appendix a— participating employers 28 ii appendix b— SUPPLEMENTAL PAY DEFERRALS UNDER SECTION 3.3 29 appendix C— DISCRETIONARY EMPLOYER CONTRIBUTIONS UNDER SECTION 3.5 30 appendix D— SPECIAL DISTRIBUTION PROVISIONS APPLICABLE TO AMOUNTS TRANSFERRED FROM GAMBRO PLANS 31 iii BAXTER INTERNATIONAL INC. AND SUBSIDIARIES DEFERRED COMPENSATION PLAN (Amended and Restated Effective January1, 2015) Article I—PURPOSE, EFFECTIVE DATE, EMPLOYER Purpose. The Baxter International Inc. and Subsidiaries Deferred Compensation Plan (the “Plan”) has been adopted by Baxter International Inc. (“Baxter”).The Plan is intended to be an unfunded arrangement to provide deferred compensation for the benefit of a select group of management and highly compensated employees.The Plan is designed to enable eligible participants to defer compensation and receive matching contributions under the provisions of the Baxter International Inc. and Subsidiaries Incentive Investment Plan (“IIP”), a tax-qualified defined contribution plan, in excess of the limitations imposed by the Internal Revenue Code (“Code”).Baxter amended and restated the Plan effective January1, 1998, in part to combine the Plan and the Baxter International Inc. and Subsidiaries Incentive Investment Excess Plan, and amended and restated the Plan again effective January1, 2002, January1, 2005, January1, 2007, and January 1, 2009.The Plan is hereby further amended and restated effective January1, 2015.Capitalized terms not defined in this Plan are deemed to have the meaning given them in the IIP. Effective Date. The effective date of this restatement is January1, 2015, except as otherwise provided herein; provided that any provision of the Plan that is required to be effective as of an earlier in order to comply with Section409A of the Code shall be effective as of such date. Employer. The Plan is adopted for the benefit of a select group of management or highly compensated employees of Baxter or of any subsidiaries or affiliates of Baxter, as set forth below.The Plan may be adopted by any subsidiaries or affiliates of Baxter with the consent of the Administrative Committee.Participating Employers are listed on AppendixA as attached and updated from time to time. Baxalta Incorporated Spin-Off. In connection with the Company’s spin-off of its biopharmaceutical business, the Company underwent an internal reorganization and incorporated Baxalta Incorporated (“Baxalta”) as a subsidiary of the Company.The Company anticipates that Baxalta shall be spun-off on or around July 1, 2015 (the “Spin-Off”) pursuant to a Separation and Distribution Agreement (the “Agreement”).Effective as of the Spin-Off (the “Spin-Off Date”), Baxalta shall be an independent, publicly traded corporation which owns and operates the biopharmaceutical business previously owned and operated by the Company.As described in the Agreement and the Employee Matters Agreement, Baxalta shall establish the Baxalta Incorporated Deferred Compensation Plan (the “Baxalta Plan”), an unfunded nonqualified deferred compensation plan that generally mirrors the Plan, to provide for the benefits of the following Employees who were 1 Participants immediately prior to the date such Employee transfers to employment with Baxalta from the Company: (a) An Employee (including an Employee who is on an approved leave of absence from the Company) who transfers to employment with Baxalta, or one of its subsidiaries, from the Company on or before the Spin-Off Date; (b) An Employee who transfers to employment with Baxalta, or one of its subsidiaries, from the Company in accordance with the Transition Services Agreement.
